DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 10/19/20 have been received and entered in the application. 
Claims 1-11 are currently pending. 
Claims 3-4 and 6-11 are withdrawn as directed to non-elected inventions effectively without traverse, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement in applicant’s response dated 3/27/17.  
Claims 1-2 and 5 are currently pending and examined on the merits
Claims 1 and 5 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttilla et al (Prolonged mammosphere culture of MCF-7 cells induces an EMT and repression of the estrogen receptor by microRNAs. Breast Cancer Research and Treatment, Vol. 132 (2012) pages 75-85, hereinafter Guttilla). 
Guttilla discloses methods for the prolonged culture of cancer cell spheroids (Abstract). Guttilla discloses culturing breast carcinoma cells in monolayer (Cell culture and drug treatments). The cells are then transferred to ultra-low adherence culture plates such that they form spheroids (Cell culture and drug treatments). After a week in culture, the spheroids are harvested, trypsinized and re-seeded in ultra-low adherence plates (Cell culture and drug treatments). After five weeks of spheroid culture the spheroids are transferred back to adherent culture (Abstract, Serial mammosphere culture of MCF-7 cells induces EMT). The resultant population of cells displays a marked increase in epithelial to mesenchymal transition (EMT)-associated markers and gene expression (Abstract, Serial mammosphere culture of MCF-7 induces EMT, MCF-7M cells show EMT-related changes in gene expression, Fig. 2). The cells also demonstrate an increase in motility, proliferation, and chemoresistance (Abstract, Serial mammosphere culture of MCF-7 induces EMT, MCF-7M cells display the CSC-associated CD44+/CD24-/low phenotype and chemoresistance). Further, the cells are highly tumorigenic (MCF-7M cells are highly tumorigenic; an increase in the migration, tumorigenicity, chemoresistance, and increase in expression of the genes Vimentin and SNAIL 1 are interpreted as indicating a metastatic phenotype). Therefore, every limitation of claims 1-2 and 5 is present in Guttilla, and the subject matter is anticipated. 
Response to Arguments
Applicant's arguments dated 10/19/20 have been fully considered but are not persuasive as explained in detail below.
 Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttilla.
Applicant argues that the present claims are directed to cells which have the ability to switch between an EMT phenotype and an MET phenotype (Response p5-6). Applicant argues that Guttilla fails to disclose that the cells reverse from an EMT phenotype to an MET phenotype; that the EMT phenotype persists (Response p5-6). Consequently, applicant asserts that Guttilla fails to anticipate the present claims (Response p5-6). 
Respectfully, the claims are not as limited as applicant has argued. The claims as presented do not require that the cells undergo an MET transition following culture in monolayer. The claims merely require that the cells demonstrate a metastatic phenotype. Consistent with applicant’s specification, a metastatic phenotype is understood to refer to cells which demonstrate chemoresistance, migration or invasion potential, and expression of metastatic genes (See e.g., para 30, 36, Fig. 2B). Guttilla discloses that the resultant cells demonstrate each of these characteristics (See art rejections above for further details). Therefore, Guttilla reads on the claims as presented. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632